Citation Nr: 1129363	
Decision Date: 08/09/11    Archive Date: 08/16/11

DOCKET NO.  00-17 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent, for the period prior to January 1, 2000 for service-connected posttraumatic stress disorder.

2.  Entitlement to an increased evaluation for the period on and after January 1, 2000 for service-connected posttraumatic stress disorder, currently evaluated as 50 percent disabling.

3.  Entitlement to a total disability rating for compensation purposes based on individual unemployability.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

M. J. In, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1964 to January 1966.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2000 and October 2000 rating decisions by the Department of Veterans Affairs (VA) Regional Office in Detroit, Michigan (RO).


FINDINGS OF FACT

1.  Since the initial grant of service connection, the Veteran's posttraumatic stress disorder (PTSD) has been manifested by persisting depression, mood swings, crying spells, survivor's guilt, recurrent intrusive thoughts of Vietnam, difficulty sleeping with very frequent nightmares, flashbacks, anxiety, panic attacks, irritability, anger, hypervigilance, hyperarousal, exaggerated startle response, impaired concentration, poor memory, damaged self esteem, social isolation, relationship dysfunction, numbed responsiveness, lack of motivation, and avoidance behaviors.  Objectively, the Veteran was neatly groomed, alert, fully oriented, cooperative, and not grossly psychotic.  He exhibited depressed mood, flat affect, normal speech and motor behavior, coherent and goal-directed thought process, fair judgment and insight, transient suicidal ideation, and thought content without any thought disorder, delusion, homicidal ideation, or hallucination.  

2.  The evidence of record demonstrates that the Veteran's service-connected PTSD alone renders him unable to secure or follow a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation of 70 percent, but no more, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2010).  

2.  The criteria for a total disability rating based on individual unemployability (TDIU) have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.16, 4.19 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

The Veteran's claim concerning the proper disability rating to be assigned to his service-connected PTSD arises from his disagreement with the initial disability evaluation assigned to this condition following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice as to this claim is needed under VCAA.

In addition, the duty to assist the Veteran has also been satisfied in this case.  The RO has obtained the Veteran's service treatment records, as well as his VA medical records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO has also obtained multiple VA mental examinations to determine the severity of the Veteran's PTSD.  38 C.F.R § 3.159(c)(4).  The VA examinations were based upon a review of the Veteran's claims file, clinical examination of the Veteran, and consideration of the Veteran's statements.  The VA examiners discussed the history of the Veteran's condition, conducted an examination of the Veteran, and elicited information from the Veteran concerning the functional aspects of his disability.  As they provide sufficient detail to determine the current severity of the Veteran's service-connected PTSD, the Board finds that the VA examinations obtained in this case were adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  While the Board realizes that the last VA examination was conducted in February 2008, over 3 years ago, the Veteran does not assert, and subsequent VA treatment records do not show, that the severity of his PTSD has increased since that time.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); VAOPGCPREC 11-95 (1995).  The Veteran has neither advanced an argument that the February 2008 examination was deficient in any respect, nor that he was prejudiced thereby.  Barr, 21 Vet. App. at 312.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this issue, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006).

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (finding that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (holding that the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), found in 38 C.F.R. Part 4 (2010).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2010).  
 
In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2010).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

Where a Veteran appeals the initial rating assigned for a disability, evidence contemporaneous with the claim and the initial rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous."  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time.  Id.

The Rating Schedule establishes a general rating formula for mental disorders.  38 C.F.R. § 4.130 (2010).  Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV).  Id.

PTSD

Service connection for the Veteran's PTSD was granted by a May 2000 rating decision, and an initial evaluation of 30 percent was assigned, effective June 16, 1999, under 38 C.F.R. § 4.130, Diagnostic Code 9411 (2010).  A temporary total evaluation was assigned for the period of November 8, 1999 to December 41, 1999 because of hospitalization over 21 days.  Effective January 1, 2000, an increased evaluation of 50 percent was awarded for the Veteran's PTSD.  See AB v. Brown, 6 Vet. App. 35 (1993) (holding that where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).

Pursuant to Diagnostic Code 9411, PTSD is rated 30 percent when it is productive of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal, due to such symptoms as depressed mood, anxiety, suspiciousness, weekly or less often panic attacks, chronic sleep impairment, or mild memory loss, such as forgetting names, directions, and recent events.  Id.

A 50 percent evaluation is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory, such as retention of only highly learned material, forgetting to complete tasks; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.  

A 70 percent evaluation is warranted where there is objective evidence demonstrating occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to suicidal ideation; obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, or effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation, neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and the inability to establish and maintain effective relationships.  Id.  

A 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene; disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

In evaluating the evidence, the Board has noted the various Global Assessment of Functioning (GAF) scores that clinicians have assigned.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See DSM-IV; Carpenter v. Brown, 8 Vet. App. 240 (1995).  For example, a GAF score of 51-60 indicates moderate symptoms, such as flat affect, circumstantial speech, occasional panic attacks, or moderate difficulty in social, occupational or school functioning, such as having few friends or having conflicts with peers or co-workers.  DSM-IV at 46-47.  A GAF score of 41 to 50 is assigned where there are serious symptoms, such as suicidal ideation, severe obsessional rituals, frequent shoplifting, or any serious impairment in social, occupational, or school functioning, such as no friends, unable to keep a job.  DSM-IV at 46-47.  A GAF of 31-40 is defined as exhibiting some impairment in reality testing or communication, such as speech is at times illogical, obscure, or irrelevant, or any major impairment in several areas, such as work or school, family relations, judgment, thinking or mood, such as a depressed man that avoids friends, neglects family, and is unable to work.  Id.

In a July 1999 VA psychiatric examination report, the Veteran reported that he was seen in urgent care in August 1998 for suicidal ideation with diagnoses of polysubstance abuse and substance-induced mood disorder.  He relayed that his most traumatic experience during military service was when he was on the first search and destroy mission in Happy Valley, Vietnam, and witnessed death of a soldier who he was helping.  The Veteran reported that ever since his Vietnam service, he experienced mood swings, feeling depressed, avoiding loud noise and crowds, difficulty sleeping with nightmares occurring 5 to 6 times a week, and recurrent thoughts of Vietnam, feeling detached from other people, irritability, impaired concentration, exaggerated startle response, and feeling guilty.  His denied any auditory or visual hallucinations, paranoid ideation, or suicidal or homicidal ideation.  As to employment history, the Veteran reported having worked for an automobile company for 31 years before he retired.  He stated that he could have worked longer, but could not tolerate the noise level and therefore had to retire early.  On mental status examination, the Veteran was neatly groomed and had significant stuttering.  He avoided eye contact and his speech was normal.  There was no evidence of thought disorder, psychosis, suicidal or homicidal ideation.  He exhibited fair insight and memory and full orientation.  The assessments were PTSD, and a GAF score of 61 was listed.

In December 1999, the Veteran was admitted in VA psychiatry with complaints of PTSD symptoms, such as nightmares, flashbacks, intrusive thoughts of Vietnam, sleep problems, no appetite, weight loss, social isolation, increased crying episodes, and fear of being homicidal.  Mental status examination on admission revealed that the Veteran was alert and fully oriented.  He showed fair judgment and insight, blunt affect, euthymic mood, coherent and goal-directed speech with regular rate and rhythm, grossly intact memory, and no current suicidal or homicidal ideation.  On discharge, the Veteran did not elicit any evidence of psychosis, or suicidal or homicidal ideation, but continued to complain of PTSD problems.  The Veteran was found physically and mental competent.  The diagnosis was PTSD, and a GAF score of 30 was noted.

A December 1999 VA psychology note stated that the Veteran was admitted to a PTSD recovery program consisting of group and individual psychotherapy.  The VA psychologist found that the Veteran was experiencing severe and chronic, late onset of PTSD and endured symptoms of flashback; nightmares; intrusive memories and intrusive affect; social withdrawal, even from family members; depression; numbed responsiveness which interfered with normal experiencing and expression of emotions; hypervigilance; paranoia; anxiety; panic attacks; impaired sleep; irritability; and anger.  The VA psychologist stated that the Veteran's PTSD was notably characterized by survivor's guilt and profound and unresolved grief and that he was subject to episodes of perceptual distortion.  He had impaired concentration, poor memory, and damaged self esteem, all of which were secondary to his extensive combat trauma history.  The Veteran functioned as a workaholic and self medicated with alcohol and drugs in his attempt to fend off memories of the large number of horrific deaths of friends he witnessed in Vietnam and his combat trauma history had taken a very negative toll on his quality of life.  The VA psychologist went on to state that although the Veteran was able to achieve some psychotherapeutic benefit while in the PTSD recovery program it was clear that his symptoms related to PTSD were chronic and recurrent and would interfere with his attempts to make a satisfactory adjustment outside of the hospital setting.  It was also noted that PTSD symptoms were most likely to increase in both frequency and severity during periods of increased stress or at times when he might encounter stimuli which would serve to remind him of traumatic events.

In a May 2000 VA treatment report, the Veteran reported anxiety, insomnia, and nightmares.  He lived at home, had a good relationship with his wife, and did coaching at the school on a voluntary basis.  Objectively, the Veteran was calm, alert, orientated, and pleasant.  He was not grossly psychotic, depressed, manic, suicidal, or homicidal.  The assessments were anxiety, depression, and PTSD.

A June 2000 VA treatment report stated that the Veteran functioned well except for recurrent thoughts related to Vietnam.  He had retired from an automobile company and had been married for 31 years.  Objectively, the Veteran was calm, coherent, pleasant, orientated, and alert.  He was not grossly psychotic, depressed, manic, suicidal, or homicidal.  The assessments were PTSD in partial remission and dysthymia.

An August 2002 VA treatment report reflects that the Veteran was seen with a chief complaint of PTSD problems.  On mental status examination, the Veteran was neatly dressed, alert, cooperative, and fully oriented.  He exhibited normal motor behavior, appropriate affect, spontaneous and fluent speech, coherent thought process, grossly intact cognition, and thought content without delusions, suicidal or homicidal ideation, or hallucinations.  The diagnosis was PTSD with depression, and a GAF score of 30 was noted.

The Veteran was hospitalized again in VA psychiatry in September 2000 for PTSD.  Mental status examination, on admission, revealed that the Veteran was alert and full oriented.  He showed fair judgment and insight, blunt affect, euthymic mood, grossly intact memory, coherent and goal-directed speech, and no evidence of delusions, hallucinations, suicidal or homicidal ideation.  On discharge, the Veteran did not elicit any evidence of psychosis, or suicidal or homicidal ideation, but continued to complain of PTSD problems.  The Veteran was found physically and mental competent.  The diagnosis was PTSD, and a GAF score of 29 was noted.

In VA treatment reports dated in September and November 2000, the Veteran reported continuing recurrent thoughts about Vietnam and depressive preoccupation.  Objectively, the Veteran was calm, pleasant, and orientated.  He was not grossly psychotic, depressed, manic, suicidal, or homicidal.  He denied having any side effects from medications but did not feel that his current medication was helpful.  He reported some anxiety and depression.  The assessments were PTSD in partial remission and dysthymia.

A September 2000 specialized trauma-focused program report stated that the Veteran experienced intrusive symptoms associated with a large number of traumatic events and that it was clear that his symptoms related to PTSD were chronic.

VA treatment reports dated from January 2001 through April 2002 reflect that the Veteran reported depression, crying spells, and insomnia with nightmares.  Objectively, the Veteran was pleasant, cooperative, alert, and orientated.  He was not grossly psychotic, depressed, manic, hypo-manic, suicidal or homicidal.  He was depressed and experiencing recurrent thoughts related to Vietnam combat.  The assessments were PTSD in partial remission and dysthymia.

A February 2002 VA treatment report reflects that the Veteran was seen with a chief complaint of depression.  He reported the onset of PTSD symptoms since the 1980s, with nightmares, poor sleep, panic attacks, night sweats, anxiety, depression, flashbacks, social isolation, and avoidance.  The Veteran was married with three children and currently unemployed.  On mental status examination, the Veteran was alert, cooperative, fully oriented, and with good personal care and normal motor behavior.  His affect was appropriate; speech was normal; thought process was coherent and logical; cognition was intact; and thought content was without delusions, suicidal or homicidal ideation, or hallucinations.  The diagnosis was PTSD with depression, and a GAF score of 29 was assigned.

A February 2002 VA psychology note stated that the Veteran had resumed abstinence from all non prescribed mood altering substances after a period of time and that he was in a stable marriage with a supportive wife and family.  It was noted that he was haunted in nightmares, flashbacks, and intrusive memories by imagery of the dead and dismembered bodies "lying everywhere."  The VA psychologist stated that depression, anhedonia, survivor's guilt, unresolved grief, difficulties with anger outbursts, and marked isolation were prominent.  The Veteran reported episodes of tearfulness and fear of this occurring increased his isolative trend.  It was noted that the Veteran had coached high school track as a volunteer for several years but had to resign because of his PTSD symptoms.  The diagnosis was PTSD, and a GAF score of 26 was listed.

In a February 2002 VA psychiatry note, the Veteran reported persisting depression, decreased sleep, variable appetite, and low energy level.  The assessment was PTSD with depression.  It was noted that the Veteran was not considered to be suicidal or homicidal at that time.

In a March 2002 VA hospital report, the Veteran complained of depression.  He reported the onset of PTSD symptoms since the 1980s with nightmares, poor sleep, panic attacks, night sweats, anxiety, depression, flashbacks, social isolation, and avoidance.  The Veteran was married with three children and currently unemployed.  On mental status examination, the Veteran was alert, oriented, and cooperative, and with good personal care and normal motor behavior.  His affect was appropriate, and there was no evidence of psychotic, suicidal, or homicidal features.  At the time of discharge, the Veteran was stable with no significant depression or evidence of psychosis.  He was not considered to be a suicidal or homicidal risk.  On the psychiatry note, the Veteran reported poor sleep with night sweats, irritability, and feeling down.  On the mental health discharge note, the diagnosis was PTSD with depression, and a GAF score of 26 was listed.

VA psychiatry progress notes, dated from June 2002, through February 2010, noted the Veteran's combat related PTSD, history substance problem, and symptoms of depression, nightmares, crying spells, and impaired sleep.  On mental status examination, the Veteran was worried, tense, alert, and oriented.  He exhibited appropriate behavior; depressed, anxious, or flexible affect; logical, coherent, and goal-directed speech; anxious or serious mood; and logical, coherent, and goal-directed thought content and process.  He denied auditory or visual hallucinations, or suicidal or homicidal thoughts.  The assessments were PTSD and dysthymia, in partial remission.  The only GAF score listed during this period was 50.

In a July 2004 letter, the Veteran described a traumatic event while he was in Vietnam.  He reported sleepless nights, crying spells, and panic attacks.

In a July 2004 letter, the Veteran's son stated that the Veteran was constantly depressed, moody, and very sorrowful at times.  The son reported that the Veteran would have emotional breakdowns and crying episodes, avoid people or talking about his feelings about the war, and stay alone in his room with the door shut.  The son stated that the Veteran had manic depression.

The Veteran was afforded a VA PTSD examination in July 2004.  The VA examiner stated that the Veteran's claims file was reviewed.  It was noted that the Veteran's psychiatric history included treatment in 1998 for suicidal ideation with no admission and three subsequent admissions for PTSD.  The Veteran reported feeling down, lack of motivation, and loss of interest and appetite.  He denied suicidal or homicidal ideation, auditory or visual hallucinations, or paranoid ideation.  He admitted that he enjoyed watching sports.  He stated that he used to coach in a school but stopped volunteering as he lost interest.  He also reported sleep problems, nightmares about Vietnam occurring at least three times a week, crying spells, and intolerance to loud noise.  On mental status examination, the Veteran was cooperative, alert, and fully oriented.  He showed dysphoric mood; flat affect; slow but coherent and relevant speech; intact memory; fair fund of knowledge; and fair insight and judgment.  He was found competent for VA purposes.  The diagnoses were PTSD and polysubstance dependence in full sustained remission.  The examiner stated that the Veteran' GAF was 55 as the Veteran had moderate difficulty in social functioning in that he was isolating himself and not going to public places, but was able to stay with his wife.  The examiner also stated that the Veteran was retired and it was unable to assess occupational impairment at the time of the VA examination, however, according to the Veteran's symptomatology he was likely unable to function well in any occupation.

In a September 2006 letter, a Vet Center social worker, C.B., stated that the Veteran was seen at the Vet Center since March 1999 for problems of depression and high anxiety due to intrusive thoughts, recurring nightmares about his Vietnam experience, resentment, anger, and rage events.  It was noted that these stress situations had manifested in relationship problems and history of job problems resulting in increased stress at work, to include potential for violent outburst, which led to the Veteran's decision to retire from work.  Post retirement, the symptoms increased in hypervigilance and hyperarousal, and all of the feelings were magnified after the September 11th and the current war in Iraq.  The Veteran had reportedly been reliving war experiences through current stimuli, including symptoms of hypervigilance, isolation, survivor's guilt, increased sleep problems, and social withdrawal.  The Veteran also presented with adjustment problems related to social functioning and the resulting retirement in 1997.  He reported that his marital relationship was strained due to his isolation, avoidance, hypervigilance, and inability to show affection towards family, and that he had no social outlets.  C.B. noted that the Veteran's symptoms included severe depression and anxiety and that the social barrier of isolation and relationship dysfunction continued to impact his daily functioning.

The Veteran underwent another VA psychiatric examination in February 2008.  The VA examiner stated that the Veteran's claims file was reviewed.  The Veteran stated that he was now separated from his wife and living alone in a flat.  He stated that he occasionally saw his three sons and took one of his grandchildren to school on a daily basis.  He was unemployed.  The Veteran reported that he spent most of his days alone at home watching television and enjoyed going to high school sporting events.  He also stated that he enjoyed watching his grandchildren playing sports; otherwise, he did not interact with others and avoided most social situations.  The Veteran was taking medication for treatment and was seeing an individual therapist and participating in group therapy on a regular basis.  The Veteran continued to experience PTSD symptoms, to include nightmares and flashbacks.  He stated that he was socially fairly isolated, did not get close to people, and did not trust people.  He avoided close interpersonal relationships and feelings.  The Veteran complained of sleep problems, hypervigilance, and startling easily.  Helicopters and other war-related stimuli bothered him greatly and brought back war-related memories.  The diagnosis was PTSD, and a GAF score of 55 was noted.  The examiner stated that the Veteran continued to endorse symptoms consistent with the DSM-IV diagnosis of PTSD related to his Vietnam combat experience.  The symptoms appeared to be causing a moderate to severe amount of psychological dysfunction at the time of the examination warranting a GAF of 50.  The examiner found that the Veteran was fairly isolated and had significant difficulty with interpersonal experiences but he was able to go out and enjoy watching high school sports at times.

The evidence of record supports a 70 percent evaluation for the Veteran's PTSD since the initial grant of service connection.  The GAF scores noted during this period ranged from 26 to 61, with the majority of the GAF scores being 50, which contemplates serious symptoms, such as suicidal ideation, severe obsessional rituals, frequent shoplifting, or any serious impairment in social, occupational, or school functioning, e.g., no friends, unable to keep a job.  DSM-IV at 46-47.  Although GAF scores are important in evaluating mental disorders, the Board must consider all the pertinent evidence of record and set forth a decision based on the totality of the evidence in accordance with all applicable legal criteria.  See Carpenter, 8 Vet. App. at 242.  

The other evidence of record demonstrates that the Veteran had persisting depression, mood swings, crying spells, survivor's guilt, recurrent intrusive thoughts of Vietnam, difficulty sleeping with very frequent nightmares, flashbacks, anxiety, panic attacks, irritability, anger, hypervigilance, hyperarousal, exaggerated startle response, impaired concentration, poor memory, damaged self esteem, social isolation, relationship dysfunction, numbed responsiveness, lack of motivation, and avoidance behaviors.

The Board finds that the evidence demonstrates significant impairment in social and occupational functioning, with deficiencies in most areas, such as work, family relations, judgment, or mood.  As to the Veteran's social functioning, social isolation and withdrawal, even from family members, have been consistently shown.  Although the Veteran was able to stay married for a long period of time, the September 2006 letter from C.B. indicated that the Veteran's marital relationship was strained due to his isolation, avoidance, and inability show affection towards family, and that he had no social outlets.  To that effect, the Veteran's son wrote in July 2004 that the Veteran would avoid talking about his true feelings and stay alone in his room with the door shut.  Moreover, the February 2008 VA examination report reflects that the Veteran has now been separated from his wife and living alone.  The Veteran reported that he spent of his days alone at home and did not interact with others and avoided most social situations.  The February 2008 examiner found that although the Veteran was able to go out and enjoy watching high school sports at times, he was fairly isolated and had significant difficulty with interpersonal experiences.

As for the occupational functioning, the Veteran reported having worked for approximately 31 years for an automobile company prior to his retirement in 1997.  However, the December 1999 VA psychologist, who found that the Veteran was experiencing severe and chronic PTSD, described that the Veteran functioned as a workaholic in his attempt to fend off memories of traumatic events that occurred while in Vietnam and his combat trauma history.  In the July 1999 VA psychiatric examination report, the Veteran indicated that he had to retire early because he could not tolerate the noise level at work that triggered his memory of Vietnam.  The September 2006 VA social worker's letter also indicated that the stressful situation secondary to the Veteran's PTSD symptoms manifested in job problems resulting in increased stress at work and potential for violent outburst, which led to the Veteran's decision to retire early.  It is also noted that the Veteran used to coach high school track as a volunteer for several years but had to resign because of his PTSD symptoms.  Notably, the July 2004 VA examiner found that the Veteran was likely unable to function well in any occupation due to his PTSD symptomatology.

Overall, the objective evidence of record shows that the Veteran's level of disability to be in the severe range for his service-connected PTSD.  The disability picture more closely approximates a 70 percent evaluation.  38 C.F.R. § 4.7 (2010) (where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating).  Accordingly, in considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is entitled to a higher initial evaluation of 70 percent for his PTSD.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.

An evaluation in excess of 70 percent, however, is not for assignment because the medical evidence does not demonstrate delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; the intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene; disorientation to time and place; or memory loss for names of close relatives, own occupation, or own name.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  Although significant impairment has been shown adapting to stressful circumstances, to include at work, as well as the inability to establish and maintain effective relationships, total social and occupational impairment has not been shown.  Accordingly, the Board finds that the objective medical evidence of record does not support an evaluation in excess of 70 percent at any time during the appeal.

While there may have been day-to-day fluctuations in the manifestations of the Veteran's service-connected PTSD, the evidence shows no distinct periods of time since service connection became effective, during which the Veteran's PTSD has varied to such an extent that a rating greater than 70 percent would be warranted.  Thus, staged ratings are not in order, and a 70 percent rating for PTSD is warranted since the effective date of service connection.  Fenderson, 12 Vet. App. at 216.

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2010).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual Veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2010).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111, 115 (2008); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria under the Schedule reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is adequate, and no referral is required. 

The Board finds that the Veteran's disability picture was not so unusual or exceptional in nature as to render his 70 percent rating inadequate.  The Veteran's PTSD is evaluated as a mental disorder pursuant to 38 C.F.R. § 4.130, the criteria of which is found by the Board to specifically contemplate the level of disability and symptomatology exhibited by the Veteran's PTSD.  The Veteran's service-connected PTSD is manifested by persisting depression, mood swings, crying spells, survivor's guilt, recurrent intrusive thoughts of Vietnam, difficulty sleeping with very frequent nightmares, flashbacks, anxiety, panic attacks, irritability, anger, hypervigilance, hyperarousal, exaggerated startle response, impaired concentration, poor memory, damaged self esteem, social isolation, relationship dysfunction, numbed responsiveness, lack of motivation, and avoidance behaviors.   Objectively, the Veteran was neatly groomed, alert, fully oriented, cooperative, and not grossly psychotic.  He exhibited depressed mood, flat affect, normal speech and motor behavior, coherent and goal-directed thought process, fair judgment and insight, transient suicidal ideation, and thought content without any thought disorder, delusion, homicidal ideation, or hallucination.  When comparing the disability picture of the Veteran's PTSD with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's symptoms are more than adequately contemplated by the assigned 70 percent disability rating for his service-connected PTSD.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  A rating in excess thereof is provided for certain manifestations of the service-connected PTSD but the evidence of record did not demonstrate that such manifestations were present in this case.  The evidence does not show this condition to be manifested by symptoms such as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene; disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.  The criteria for a 70 percent disability rating reasonably describe the Veteran's disability level and symptomatology and, therefore, the currently assigned schedular evaluation is adequate and no referral is required.  See 38 C.F.R. § 4.130, Diagnostic Code 9411; see also VAOPGCPREC 6-96; 61 Fed. Reg. 66749 (1996).

In reaching this decision the Board considered the doctrine of reasonable doubt, and finds that an initial rating of 70 percent, but no more, for his service-connected PTSD.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); see also Fenderson, 12 Vet. App. at 119.

TDIU

The evidence of record raises the issue of entitlement to a TDIU.  The record reflects that the Veteran has been unemployed since 1997.  He reported that he had worked for an automobile company for 31 years before he retired early due to his PTSD symptoms.  Accordingly, the issue of TDIU is part and parcel of the determination of the initial evaluation for the Veteran's PTSD and is properly before the Board.  See Rice v. Shinseki, 22 Vet. App. 447, 453-55 (2009) (holding that a request for TDIU is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities; if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a total rating based on individual unemployability as a result of that disability is warranted).

TDIU is warranted when the evidence shows that the Veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2010).  TDIU benefits are granted only when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the retaining of gainful employment.  If there is only one such disability, it must be rated at least 60 percent disabling to qualify for TDIU benefits; if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

Service connection was in effect for PTSD, now rated as 70 percent disabling.  The Veteran's combined disability rating is 70 percent.  See 38 C.F.R. § 4.26 (2010).  As such, the Veteran meets the minimum schedular criteria for a total rating for compensation purposes based upon individual unemployability.  38 C.F.R. § 4.16(a).

The record reflects that the Veteran finished high school before he joined the Army in 1964.  After military discharge, he worked for approximately 31 years for an automobile company prior to his retirement in 1997.  However, on the July 1999 VA psychiatric examination report, the Veteran indicated that he had to retire early because he could not tolerate the noise that triggered his memory of Vietnam.  Additionally, the September 2006 VA social worker's letter noted that the stressful situation secondary to the Veteran's PTSD symptoms manifested in job problems resulting in increased stress at work and potential for violent outburst and led to the Veteran's decision to retire early.  

As noted above, TDIU is warranted if the Veteran is unable to follow a substantially gainful occupation due his service-connected disabilities.  38 C.F.R. § 3.340(a)(1).  In this case, applying the doctrine of reasonable doubt, the Board finds that the evidence of record is at least in equipoise as to whether the Veteran is unable to follow a substantially gainful occupation due to his service-connected disabilities.  The July 2004 VA examiner found that the Veteran was "likely unable to function well in any occupation" due to his PTSD symptomatology.  Considering the lay statements, as well as the medical evidence of record regarding the severe functional impairments exhibited by his service-connected PTSD, as well as his educational and employment history, the Board finds that the Veteran was unable to follow a substantially gainful occupation due to his service-connected PTSD.  Accordingly, a total disability rating for compensation purposes based on individual unemployability is warranted.  Gilbert, 1 Vet. App. at 54.


ORDER

An initial evaluation of 70 percent for PTSD is granted, subject to the laws and regulations governing the payment of monetary benefits.

A total disability rating based upon individual unemployability is granted, subject to the laws and regulations governing the payment of monetary benefits. 



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


